Citation Nr: 0416522	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-01 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating on a schedular and 
extraschedular basis for vernal conjunctivitis with bilateral 
corneal scarring, currently rated as 10 percent disabling, 
including entitlement to total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1977 to August 
1985.

This appeal is from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

No documents in the claims file provide the veteran the 
notices required of VA by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).

The veteran testified that she felt the most recent VA 
ophthalmologic examination for compensation purposes, in 
February 2002, was hastily and inadequately performed.  She 
said she based this on long experience with many such 
examinations.  She complained that the findings of best 
corrected visual acuity were significantly inconsistent with 
the range of findings shown elsewhere in her medical records, 
including another examination done for Social Security 
Administration purposes just a month later.  A review of the 
file tends to substantiate her testimony.

Furthermore, regulation provides for examiners to report both 
near and far corrected vision and special examination is 
required where correction by contact lens is required.  
38 C.F.R. § 4.75 (2003).  The February 2002 examination 
report shows only one set of findings without indicating if 
they are near or far.  The veteran has testified that she 
cannot wear glasses and must use contact lenses.  This needs 
conformation, and, if so, appropriate examination.  Another 
examination is warranted.

In addition to testifying that contact lenses are the 
necessary corrective therapy for her corneal condition, she 
stated that she could not wear contact lenses because of 
severe astigmatism.  If these assertions are true, and there 
is no practicable correction for her impairment of visual 
acuity, then it may be impracticable to rate her vision for 
its best-corrected acuity; extraschedular rating may be 
appropriate and should be considered.  38 C.F.R. 
§ 3.321(b)(1) (2003).

She further asserts she does not work and cannot because of 
her service-connected eye condition.  Consistent with this 
assertion, she filed an informal application for a total 
disability rating based on individual unemployability in 
November 1997.  It remains unadjudicated.  A claim for TDIU 
made in the context of a claim for increased rating of a 
claimants sole service-connected disability is an included 
subissue of the increased rating claim, as VA general counsel 
ruled more than a year before this informal claim.  
VAOPGCPREC 6-96.

The veteran reported her receipt of Social Security 
Disability benefits, and the RO has not obtained the records 
despite numerous requests to multiple SSA offices, most 
recently in November 2001.  Regulation provides that VA will 
make as many attempts to obtain SSA records as are necessary, 
ending its efforts to obtain the records only if VA concludes 
they do not exist or that further efforts to obtain them 
would futile.  38 C.F.R. § 3.159(c)(2) (2003).  Although 
SSA's failure to produce the records is frustrating, it is 
premature to conclude they do not exist or that further 
attempts to obtain them would be futile.  The obligation to 
provide them is that of 


the Secretary of the Department of Health and Human Services.  
38 U.S.C.A. § 5106 (West 2002).  Providing them is not 
discretionary.  The RO must continue to pursue the veteran's 
records from SSA and, if necessary, request additional 
assistance from the Department of Health and Humans Services 
until the records are secured or the RO is informed the 
records do not exist. 

When the RO has obtained a medical opinion in response to the 
question whether the veteran can practicably wear eyeglasses 
or contact lenses, i.e., for prolonged daily wear, and the 
information from SSA records about the contribution of her 
eye condition to her employability, it would be appropriate 
to consider extraschedular rating or TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Obtain the veteran's SSA records, 
including administrative law judge 
decisions and any medical records upon 
which SSA has based its benefits 
determinations.  If necessary, inform SSA 
at each point of contact that it is 
required by law, 38 U.S.C. §  5106, to 
provide the requested records.  

3.  Schedule the veteran for a VA 
ophthalmological examination.  Provide 
the examiner with the claims file.  The 
examiner is to find the veteran's 
uncorrected and best corrected near and 
far visual acuity.  The examiner 


will determine and report whether the 
veteran's service-connected eye 
conditions preclude wearing eyeglasses 
for ordinary, prolonged, daily correction 
of refractive error; whether contact 
lenses are the indicated therapy for 
correction of refractive error in light 
of her service-connected eye conditions; 
and whether astigmatism precludes her 
regular, daily, prolonged use of contact 
lenses.  The examiner should, in short, 
provide as complete a picture as possible 
to reveal whether the claimants 
disability can practicably and accurately 
be rated based on best corrected near and 
distant vision.  

4.  Readjudicate the claim at issue, 
including submission for extraschedular 
or TDIU ratings.  If the claim is not 
allowed, provide the appellant and her 
representative an appropriate statement 
of the case or supplemental statement of 
the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



